In a special proceeding, instituted pursuant to section 110-a of the Civil Practice Act, to remove the petitioner’s pending action against respondent to recover damages for personal injury, from the former City Court of the City of New York, Kings County, to the Supreme Court, Bungs County, the petitioner appeals from an order of said Supreme Court, dated November 7, 1962, which denied the application. By way of additional relief, petitioner inter alia sought leave: (a) to amend the complaint by increasing the ad damnum clause from $6,000 to $100,000; and (b) to serve a supplemental bill of particulars to set forth “the present state” of his injuries and damages. Order reversed on the law and the facts, without costs, and application granted in all respects. The amended complaint and the supplemental bill shall be served within 20 days after entry of the order hereon. In our opinion, the affidavits in support of the application warrant transfer of this action and the additional relief requested by the petitioner. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.